On Application for Termination of Probation.
On December 14, 1994, this court suspended respondent, Lenza McElrath, Jr., for two years, with one year stayed and respondent to be placed on probation for one year, on conditions. On March 7, 1996, this court stayed the second year of respondent’s suspension and placed him on probation for one year, on conditions. On February 11,1997, respondent applied for termination of probation.
The court comes now to consider its orders of December 14,1994, and March 7, 1996, and finds that respondent has substantially complied with those orders and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court that the probation of Lenza McElrath, Jr., Attorney Registration No. 0025794, last known address in Medina, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases,, see Disciplinary Counsel v. McElrath (1994), 71 Ohio St.3d 131, 642 N.E.2d 370; and Disciplinary Counsel v. McElrath (1996), 75 Ohio St.3d 1416, 661 N.E.2d 1117.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.